--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TherapeuticsMD, Inc 8-K [thera-8k_101811.htm]
Exhibit 10.8
 
LOCK-UP AGREEMENT
 
THIS LOCK-UP AGREEMENT (the “Agreement”) is entered into as of this 23rd day of
October, 2011 (the “Effective Date”) by and between Lang Naturals, Inc. (the
“Shareholder”) located at 20 Silva Lane, Middletown, RI 02842-7201 and
TherapeuticsMD, Inc., a Nevada corporation (the “Company”), with a corporate
address of 951 Broken Sound Parkway NW, Suite 320, Boca Raton, FL 33487.


WHEREAS, the parties hereto desire to restrict the sale, assignment, transfer,
encumbrance or other disposition of the Shares and obligations in respect
thereof as hereinafter provided.


NOW THEREFORE, in consideration of the premises and of the terms and conditions
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:


1.           LOCK-UP OF SECURITIES.


(a)           Shareholder agrees that from the date of this Agreement ( the
“Effective Date”) until eighteen (18) months after such Effective Date (the
“Lock-Up Period”), the Shareholder will not make or cause any sale of the
Company Securities the Shareholder owns or has the power to control the
disposition of, either of record or beneficially.


(b)           Notwithstanding the foregoing, the restrictions set forth in
Section 1(a) above shall not apply (A) in the event that a change of control of
the Company occur after the Effective Date or (B) to transfers or dispositions
(i) if the undersigned is not a natural person, to its equity holders, (ii) to
the immediate family members of the undersigned or its equity holders, (iii) a
family trust, foundation or partnership created for the exclusive benefit of the
undersigned, its equity holders or any of their respective immediate family
members, (iv) a charitable foundation controlled by the undersigned, its equity
holders or their respective immediate family members as a bona fide gift or
gifts, (iii) to any trust for the direct or indirect benefit of the undersigned
or the immediate family of the undersigned, (iv) consummated in a private
transaction among the Shareholder and the transferee wherein the Securities
transferred are not sold or otherwise disposed on the market or exchange in
which the Company’s Common Stock is listed, or (v) approved in writing by the
Company’s Board of Directors prior to such transfer or disposition, which such
approval shall be in the sole discretion of the Board of Directors except that
such approval will not be unreasonably withheld so long as the Board of
Directors determines that such transfer or disposition will not significantly
harm or damage the Company’s trading or market value, provided that in each such
case that the transferee thereof agrees to be bound by the restrictions set
forth herein. For purposes of this Agreement, a “change of control” shall mean
any event whereby any person or entity gains or purchases more than fifty
percent (50%) of the voting securities of the Company and “immediate family”
shall mean any relationship by blood, marriage or adoption, not more remote than
first cousin.


(c)           Shareholder hereby authorizes the Company during the Lock-Up
Period to cause any transfer agent for the Securities subject to this Lock-Up
Agreement to decline to transfer, and to note stop transfer restrictions on the
stock register and other records relating to the Securities subject to this
Agreement for which the Shareholder is the record holder and, in the case of
Securities subject to Lock-Up Agreement for which the Shareholder is the
beneficial but not the record holder, agrees during the Lock-Up Period to cause
the record holder to cause the relevant transfer agent to decline to transfer,
and to note stop transfer restrictions on the stock register and other records
relating to the Securities subject to this Lock-Up Agreement, if such transfer
would constitute a violation or breach of this Agreement.


2.           TRANSFER; SUCCESSOR AND ASSIGNS.
 
The terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties. As provided
above, any transfer (not limited to, but including any hypothecation) of stock
shall require the transferee to execute a Lock-Up Agreement in accordance with
the same terms set forth herein. Nothing in this Agreement, express or implied,
is intended
 
 
1

--------------------------------------------------------------------------------

 
 
to confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.


3.           COMPLIANCE WITH SECURITIES LAWS.
 
Shareholder shall not at any time during or following the Lock-Up Period make
any transfer, except (i) transfers pursuant to an effective registration
statement under the Securities Act, (ii) transfers pursuant to the provisions of
Rule 144, or (iii) if such Shareholder shall have furnished the Company with an
opinion of counsel, if reasonably requested by the Company, which opinion and
counsel shall be reasonably satisfactory to the Company, to the effect that the
transfer is otherwise exempt from registration under the Securities Act and that
the transfer otherwise complies with the terms of this Agreement.


4.           OTHER RESTRICTIONS.


(a)           Legends. The Shareholder hereby agrees that each outstanding
certificate representing shares of Common Stock issued during the Lock-Up Period
shall bear legends reading substantially as follows:



 
(i)
THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN
MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT.
       
(ii)
THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE TERMS AND CONDITIONS OF A LOCK-UP AGREEMENT DATED OCTOBER 23,
2011, BETWEEN THE ISSUER AND THE STOCKHOLDER LISTED ON THE FACE HEREOF. A COPY
OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE ISSUER AND WILL BE
PROVIDED TO THE HOLDER HEREOF UPON REQUEST. NO TRANSFER OF SUCH SECURITIES WILL
BE MADE ON THE BOOKS OF THE ISSUER UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE
WITH THE TERMS OF SUCH LOCK-UP AGREEMENT.



(b)           Termination of Restrictive Legends. The restrictions referred to
in Section 4(a)(i) shall cease and terminate as to any particular shares (i)
when, in the opinion of counsel for the Company, such restriction is no longer
required in order to assure compliance with the Securities Act or (ii) when such
shares shall have been transferred in a Rule 144 transfer or effectively
registered under the Securities Act. The restrictions referred to in Section
4(a)(ii) shall cease and terminate at the end of the Lock-Up Period. Whenever
such restrictions shall cease and terminate as to any shares, Shareholder shall
be entitled to receive from the Company, in exchange for such legended
certificates, without expense (other than applicable transfer fees and taxes, if
any, if such unlegended shares are being delivered and transferred to any person
other than the
 
 
2

--------------------------------------------------------------------------------

 
 
registered holder thereof), new certificates for a like number of shares not
bearing the relevant legend(s) set forth in Section 4(a). The Company may
request from Shareholder a certificate or an opinion of counsel of Shareholder
with respect to any relevant matters in connection with the removal of the
legend(s) set forth in Section 4(a)(i) from Shareholder’s stock certificates,
which certificate or opinion of counsel will be reasonably satisfactory to the
Company.


(c)           Copy of Agreement. A copy of this Agreement shall be filed with
the corporate secretary of the Company, shall be kept with the records of the
Company and shall be made available for inspection by any shareholder of the
Company. In addition, a copy of this Agreement shall be filed with the Company’s
transfer agent of record.


(d)           Recordation. The Company shall not record upon its books any
transfer to any person except transfers in accordance with this Agreement.


5.           NO OTHER RIGHTS


The Shareholder understands and agrees that the Company is under no obligation
to register the sale, transfer or other disposition of Shareholder’s Securities
under the Securities Act or to take any other action necessary in order to make
compliance with an exemption from such registration available.


6.           SPECIFIC PERFORMANCE


Shareholder acknowledges that there would be no adequate remedy at law if the
Shareholder fails to perform any of its obligations hereunder, and accordingly
agrees that the Company, in addition to any other remedy to which it may be
entitled at law or in equity, shall be entitled to compel specific performance
of the obligations of the Shareholder under this Agreement in accordance with
the terms and conditions of this Agreement. Any remedy under this Section 6 is
subject to certain equitable defenses and to the discretion of the court before
which any proceedings therefor may be brought.


7.           NOTICES.


All notices, statements, instructions or other documents required to be given
hereunder shall be in writing and shall be given either personally or by mailing
the same in a sealed envelope, first-class mail, postage prepaid and either
certified or registered, return receipt requested, or by telecopy, and shall be
addressed to the Company at its principal offices and to Shareholder at the
respective addresses furnished to the Company by Shareholder.


8.           SUCCESSORS AND ASSIGNS.


This Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective successors and assigns.


9.           RECAPITALIZATIONS AND EXCHANGES AFFECTING SHARES.


Except as otherwise provided in Section 1(b)(A) above, the provisions of this
Agreement shall apply, to the full extent set forth herein with respect to the
shares, to any and all shares of capital stock or equity securities of the
Company which may be issued by reason of any stock dividend, stock split,
reverse stock split, combination, recapitalization, reclassification or
otherwise.
 
 
3

--------------------------------------------------------------------------------

 
 
10.           GOVERNING LAW.


This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada.


11.           COUNTERPARTS.


This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.


12.           ATTORNEYS’ FEES.


If any action at law or in equity (including arbitration) is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled as determined
by such court, equity or arbitration proceeding.


13.           AMENDMENTS AND WAIVERS.


Any term of this Agreement may be amended with the written consent of the
Company and the Shareholder. No delay or failure on the part of the Company in
exercising any power or right under this Agreement shall operate as a waiver of
any power or right. The Board of Directors of the Company may amend the terms
and conditions of this Agreement or the term of the Lock-Up Period. In such
event, the Company shall amend the terms and conditions of this Agreement or the
term of the Lock-Up Period on a pro-rata basis for each Shareholder that is
subject to this Agreement at any time so long as the Board reasonably determines
that any such Amendment is in the best interests of the Company. Notwithstanding
the foregoing, any amendment to this Agreement or the Lock-Up Period shall in no
way mean or be construed as the amendment, modification or waiver of any other
lock-up agreement to which the Company is a party.


14.           SEVERABILITY.


If one or more provisions of this Agreement are held to be unenforceable under
applicable law, portions of such provisions, or such provisions in their
entirety, to the extent necessary, shall be severed from this Agreement and the
balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.


15.           DELAYS OR OMISSIONS.


No delay or omission to exercise any right, power or remedy accruing to any
party to this Agreement, upon any breach or default of the other party to this
Agreement shall impair any such right, power or remedy of such holder nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any breach or default be deemed a waiver of any other breach
or default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party to this Agreement of
any breach or default under this Agreement, or any waiver on the part of any
party of any provisions or conditions of this Agreement, must be in writing and
shall be effective only to the extent specifically set forth in such writing.
All remedies, either under this Agreement or by law or otherwise afforded to any
holder shall be cumulative and not alternative.
 
 
4

--------------------------------------------------------------------------------

 
 
16.           ENTIRE AGREEMENT.


This Agreement and the documents referred to herein constitute the entire
agreement between the parties hereto pertaining to the subject matter hereof,
and any and all other written or oral agreements existing between the parties
hereto are expressly canceled.


(Signature page follows.)
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.



  COMPANY:         TherapeuticsMD, Inc.      
Date: October 23, 2011
By:
/s/ Robert G. Finizio
   
     Robert G. Finizio
   
     Chief Executive Officer
        SHAREHOLDER:         Lang Naturals, Inc.      
Date: October 23, 2011
By:
/s/ David Lang
   
     David Lang
   
     President

 
 
 6

--------------------------------------------------------------------------------

 